State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 17, 2015                   520765
________________________________

In the Matter of TERRENCE
   SLATER,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   McCarthy, J.P., Garry, Lynch and Devine, JJ.

                             __________


     Terrence Slater, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (William E.
Storrs of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Elliott, J.),
entered March 9, 2015 in Albany County, which, in a proceeding
pursuant to CPLR article 78, granted respondent's motion to
dismiss the petition.

      Petitioner commenced this CPLR article 78 proceeding
raising objections to a disciplinary hearing that resulted in his
confinement in the special housing unit. Respondent moved to
dismiss the petition based on petitioner's failure to exhaust his
administrative remedies. Supreme Court granted the motion and
this appeal ensued.

      Petitioner prematurely commenced this proceeding while his
administrative appeal was still pending. Notwithstanding
                              -2-                  520765

petitioner's contention to the contrary, he "has failed 'to
establish that any of the exceptions to the exhaustion doctrine
applied'" (Matter of Bennefield v Annucci, 122 AD3d 1329, 1331
[2014], quoting Matter of Ross v Ricks, 268 AD2d 925, 926
[2000]). As such, Supreme Court properly dismissed the petition
(see Matter of Tafari v LeClaire, 79 AD3d 1465, 1466 [2010], lv
dismissed 16 NY3d 826 [2011]; Matter of Dagnone v Goord, 298 AD2d
789, 790 [2002]).

     McCarthy, J.P., Garry, Lynch and Devine, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court